Citation Nr: 1828301	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been introduced to reopen a claim for service connection for shrapnel wounds of the upper back.

2. Whether new and material evidence has been introduced to reopen a claim for service connection for degenerative arthritis of the lumbar spine.

3. Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected heart disease.

4. Entitlement to service connection for shrapnel wounds of the lower back.
	 
5. Entitlement to service connection for degenerative arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	John E. Walus, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Unfortunately, the Veteran passed away in December 2014.  His surviving spouse has been accepted as the substitute party.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.





FINDINGS OF FACT

1. The Veteran's claims for service connection for shrapnel wounds of the upper back and degenerative arthritis of the lumbar spine were denied in a March 2010 rating decision.  The Veteran was informed of that decision and his appellate rights, but did not appeal or submit new and material evidence within one year.

2. Evidence received into the record since the March 2010 rating decision, by itself or in conjunction with previously considered evidence, relates to unnestablished facts necessary to substantiate the Veteran's claims for service connection shrapnel wounds of the upper back and degenerative arthritis of the lumbar spine.

3. The Veteran's residuals of shrapnel wounds in the upper back are etiologically related to service.

4. The most probative evidence of record indicates the Veteran's hypertension is not etiologically related to service.

5. The evidence shows that the Veteran's low back disability, which clearly and unmistakably predated active duty service, was clearly and unmistakably not aggravated beyond its normal course of progression by any aspect of active duty service.


CONCLUSIONS OF LAW

1. The March 2010 rating decision denying entitlement to service connection for shrapnel wounds of the upper back is final.  38 U.S.C. § 1705(c); 38 C.F.R. § 20.1103 (2017).


2. The evidence received since the March 2010 rating decision is new and material, and the claim of entitlement to service connection for shrapnel wounds of the upper back is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3. The March 2010 rating decision denying entitlement to service connection for degenerative arthritis of the lumbar spine is final.  38 U.S.C. § 1705(c); 38 C.F.R. § 20.1103 (2017).

4. The evidence received since the March 2010 rating decision is new and material, and the claim of entitlement to service connection for degenerative arthritis of the lumbar spine is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

5. The criteria for service connection for shrapnel wounds have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7. The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in connection with his service connection claim for hypertension.  The Board finds the examination adequate, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unfortunately, the Veteran passed away during the current appeal period.  As such, further in-person examination is not possible.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the appeal.  Neither the Veteran nor the appellant have identified any outstanding evidence that needs to be obtained.

Whether new and material evidence has been introduced to reopen claims for entitlement to service connection for shrapnel wounds and for degenerative arthritis of the lumbar spine

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

The Veteran's claims for service connection for shrapnel wounds and degenerative arthritis of the lumbar spine were originally denied in March 2010.  The Veteran was informed of the rating decision, but did not appeal or submit new and material evidence within one year; hence, the rating decision became final.  Since that time, the Veteran has advanced additional evidence, including medical treatment records, lay statements, and RO hearing testimony in support of his claim that shed additional light on his service and the nature of his disability.  The Board finds this evidence "new," because it postdates the aforementioned rating decisions.  The Board also finds the new evidence "material," because it bears directly on points at issue on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claims.  Consequently, the claims of service connection for a shrapnel wounds and degenerative arthritis of the lumbar spine are reopened.


Entitlement to service connection for shrapnel wounds

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2017).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2017).

The record shows the Veteran suffered shrapnel wounds to the upper part of his back during service.  May 2010 VA treatment records confirm and document the presence of a scar attributed to shrapnel penetrating the skin of the upper back.  The Veteran has consistently averred that his shrapnel wounds conferred ongoing symptoms, and that he had a scar approximately four inches in diameter.   

The Board finds no evidence in the record that is inconsistent with the Veteran's account, and as noted above, the presence of the scar has been noted in VA treatment records.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds entitlement to service connection for residuals of shrapnel wounds in the upper back is warranted.

Entitlement to service connection for degenerative arthritis of the lumbar spine

The Veteran carries a current diagnosis of degenerative disc disease of the lumbar spine.  Hence, the first service connection criterion has been met.  However, the Veteran's service personnel records reveal that at his January 1966 induction examination, he indicated an affirmative response when asked if he had experienced recurring back pain prior to service.  The Veteran elaborated that he had dislocated a disc in his back in 1964, two years prior to entering service, and that the injury conferred ongoing symptoms.  These acknowledgements are clearly noted and handwritten on the Veteran's induction examination report.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111, 1153.  

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C. § 1111 , VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

Critically, there is no objective evidence in the record that the Veteran's low back symptoms increased in severity during service, or in its immediate wake, due to any aspect of service.  The Veteran's service personnel and treatment records do not reflect any reported lumbar injury, or any aggravation or exacerbation of low back symptoms while in service or within a year of separation therefrom, and the record is silent for any low back treatment in the years following separation.  Moreover, no treating provider has indicated the nature of the Veteran's current low back musculoskeletal symptomatology relates in any way to any aspect of his active duty service, to include aggravation on the pre-existing injury therein.  

Absent any factual basis in the record for an increase in low back symptom intensity during service or in the year thereafter, the Board cannot but find the evidence clear and unmistakable as to the lack of any progression in the Veteran's low back symptomatology during service.  Hence, the Board concludes that while a low back disability clearly and unmistakable preexisted service, as reflected on the January 1966 induction examination report, it clearly and unmistakably did not increase in severity during service.  As such, the appeal must be denied.   38 C.F.R. § 3.102 (2017).  See also 38 U.S.C. § 5107(b).  

Entitlement to service connection for hypertensive vascular disease, to include as secondary to service-connected heart disease

The Veteran carries a current diagnosis of hypertension, which the record indicates was originally diagnosed in 1990, decades after separation from service.  The Veteran and the appellant have contended that the Veteran's hypertension is etiologically related to in-service exposure to Agent Orange, or, in the alternative, that it has been caused or aggravated by the Veteran's service-connected heart disease.  

The Veteran has submitted a September 2011 letter, furnished by S.A., M.D., a treating provider, opining that the Veteran's hypertension is etiologically related to in-service exposure to Agent Orange.  This opinion is conclusory and provides no rationale for the findings, thus, the Board finds that it has limited probative value.

In contrast, a VA examiner with whom the Veteran met in July 2011 opined that there was no credible link between Agent Orange exposure and hypertension, either in general, or in the Veteran's specific case.  Moreover, the examiner opined that the Veteran's heart disease had been caused in part by his hypertension, but that heart disease of the nature suffered by the Veteran was not medically understood to be causative for hypertension. 

With respect to the Veteran's contention that his hypertension is linked to exposure to herbicide agents, as noted above, exposure has been conceded in this case; his service-connected ischemic heart disease is presumed to be related to this exposure.  However, hypertension is not considered to be presumptively related to herbicide agent exposure.  In 2006, the National Academy of Science released its biannual report removing hypertension from the category of inadequate or insufficient evidence of an association to herbicide agent exposure to limited or sufficient evidence of a suggestive association to herbicide agent exposure.  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549, Notice (Jun. 8, 2010) (discussing "Veterans and Agent Orange: Update 2006"); See also 77 Fed. Reg. 47924, 47926, Notice (Aug. 10, 2012) (discussing Update 2010). 

At the Federal Government's direction, the Institute of Medicine of the Academy issues a report every two years on the effects of herbicide agent and similar herbicides to various diagnoses.  The Board notes that the Secretary has reviewed each report by the Institute since 2006, which spends time and manpower resources going over the data on any link between herbicide agent exposure and hypertension.  The current data on hypertension and herbicide agent is that there may be a limited suggestion for an association between the two.  The Secretary, however, has concluded that the current sound medical and scientific evidence viewed by the Institute does not establish a positive association between the exposure of humans to an herbicide agent, and the occurrence of hypertension.

Further, the preponderance of the evidence does not show an actual link between hypertension and exposure to herbicide agents in the Veteran's case.  A mere conclusory statement by the Veteran's treating provider is insufficient expert evidence to support such a link.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board is not free to ignore VA's duly promulgated regulations.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  Accordingly, the Board must deny service connection for hypertension on the basis of herbicide agent exposure.

As regards the question of secondary service connection, the Board finds most probative the opinion of the July 2011 VA examiner, who explained that while heart disease of the type suffered by the Veteran was understood to be caused by hypertension, the inverse was not the case, and, as such, it was not at least as likely as not that the Veteran's hypertension was caused by his service-connected heart disease.  The opinion is reasoned and based on a thorough examination and review of the record, and is based on existing medical literature and consensus.  

While the Board has considered with sympathy the Veteran's and his surviving spouse's lay statements, it cannot afford probative weight to these assertions with respect to the etiology of hypertension in this case.  While the Veteran and his surviving spouse are competent to report the experiences and symptoms observed since service, neither is not competent to provide a nexus opinion regarding the nature and etiology of hypertension.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of hypertension exceeds the purview of a lay observer.  

In sum, the evidence does not show that it is at least as likely as not that hypertension is related to active service; or that it was caused or aggravated by service-connected ischemic heart disease; or that it is related in any way to herbicide agent exposure.  The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the physician who performed the VA examination.  

As the preponderance of the evidence is against the claim, service connection for hypertension must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been introduced, the claim for entitlement to service connection for shrapnel wounds is hereby reopened.

New and material evidence having been introduced, the claim for entitlement to service connection for degenerative arthritis of the lumbar spine is hereby reopened.

Entitlement to service connection for shrapnel wounds is granted.

Entitlement to service connection for degenerative arthritis of the lumbar spine is denied.

Entitlement to service connection for hypertension is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


